Citation Nr: 1112802	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-35 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-operative calluses of the left foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel

INTRODUCTION

The Veteran served on active duty from March 1983 to March 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In connection with this appeal, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in November 2010; a transcript of that hearing is associated with the claims file.

At the time of the Veteran's hearing, he indicated that his service-connected post-operative calluses of the left foot has adversely affected his ankle and low back.  The Veteran is advised that, if he would like to file claims of entitlement to service connection for such disorders as secondary to his post-operative calluses of the left foot, he should so inform the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that a remand is necessary in order to obtain outstanding treatment records.  In this regard, the Veteran testified at his November 2010 Board hearing that, while he did not specifically receive treatment for his post-operative calluses of the left foot, he discussed the condition on occasion with his treatment providers at the Jamaica Plain, Massachusetts, VA Medical Center.  Additionally, he indicated that he had sought treatment for such disability from a private provider, Dr. Chua, in 2005, which predates the Veteran's claim by two years.  Even so, while on remand, the Veteran should be requested to identify any outstanding treatment records relevant to his post-operative calluses of the left foot.  Thereafter, all identified records, to include those dated from November 2006 to the present from the Jamaica Plains VA Medical Center, should be obtained for consideration in his appeal.  

The Board further finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination in order to determine the current nature and severity of his post-operative calluses of the left foot.  In this regard, the Board observes that he was last examined by VA in December 2007.  At his November 2010 Board hearing, the Veteran testified that such service-connected disability has increased in severity.  Specifically, he stated that he experiences pain, discomfort, burning, stinging, pressure, and coldness at night, which require orthotic inserts on a daily basis.  Additionally, it is unclear whether the Veteran's post-operative calluses of the left foot result in neurologic disability.  In this regard, the December 2007 VA examiner indicated that it was more likely than not that the Veteran's discomfort on his left foot is related to his surgery that was done in 1985 (during service) and that the numbness/burning sensation could imply that several digital nerves were injured during the procedure.  Therefore, a remand is necessary in order to schedule the Veteran for an appropriate VA examination in order to assess the current nature and severity of his service-connected post-operative calluses of the left foot.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding treatment records relevant to his post-operative calluses of the left foot.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Jamaica Plains VA Medical Center dated from November 2006 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his post-operative calluses of the left foot.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected post-operative calluses of the left foot.  The examiner should specifically indicate whether such service-connected disability results in neurologic disability.  In this regard, the examiner should consider the December 2007 VA examiner's statement that it was more likely than not that the Veteran's discomfort on his left foot is related to his surgery that was done in 1985 (during service) and that the numbness/burning sensation could imply that several digital nerves were injured during the procedure.  If the examiner determines that the Veteran's post-operative calluses of the left foot result in neurologic disability, s/he should indicate the nature and severity of such disability.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's increased rating claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


